Citation Nr: 0407278	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for varicose veins in 
the left lower extremity, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for varicose veins in 
the right lower extremity, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for a disability 
described as low back pain, currently evaluated as 10 
percent.  

4.  Entitlement to an increased (compensable) rating for pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1986 to November 
1991.  

This appeal arises from an April 1997 rating decision that 
denied entitlement to service connection for a low back 
disability; and increased ratings for bilateral varicose 
veins, evaluated as 10 percent disabling; and bilateral pes 
planus, evaluated as noncompensable.  The Board of Veterans' 
Appeals (Board) remanded this case to the RO in April 1999.

In June 2000 the RO granted service connection for low back 
pain.  In November 2000 it established a 20 percent 
evaluation for varicose veins of the left lower extremity, 
and a 10 percent evaluation for varicose veins of the right 
lower extremity.  These evaluations were made effective 
November 18, 2000.

In May 2002 the RO confirmed the 10 percent evaluation for 
low back pain.  The veteran perfected an appeal of this 
decision.

In January 1998, and March 2003 the veteran offered testimony 
before regional office personnel.  He was scheduled for a 
hearing at the Board in March 2004, but it was noted that 
this hearing was cancelled at his request.




REMAND

Subsequent to the Board's previous remand, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  
The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

In December 2001, the RO provided the veteran with a VCAA 
notice letter regarding claims for service connection.  
However, it does not appear that he had any pending claims 
for service connection.  He has not been provided with the 
required notice with regard to his claims for increased 
ratings.  

In regard to the veteran's service connected low back 
disorder, the Board notes that the veteran's service-
connected low back disability has been evaluated as a 
lumbosacral strain under the former provisions of 38 C.F.R. 
§ 4.71 Diagnostic Code 5295 (2003).  New rating criteria 
provide for ratings under a general formula for rating 
diseases and injuries of the spine and for rating 
intervertebral disc disease.  68 Fed. Reg. 51,454-8 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).  The RO has not 
adjudicated the veteran's disability under the new rating 
criteria, and it could be prejudicial for the Board to 
evaluate the back disability under the new criteria in the 
first instance.  Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In addition, the clinical evidence indicates that the 
veteran's back disability also results in symptoms of 
intervertebral disc disease.

The Board notes that the veteran was last afforded a VA 
orthopedic examination of his low back disorder in April 
2002.  However, this examination did not provide sufficient 
information to evaluate the disability under the new 
criteria.

In addition, the Board notes that the veteran was last 
afforded a VA examination of his pes planus disability in 
February 2000.  At that time, the examining physician found 
no evidence of pes planus.  During a March 2003 RO hearing 
the veteran reported that he had begun to experience swelling 
and sharp pains in his feet, especially on the left.  This 
testimony suggests that the veteran's pes planus disability 
has increased in severity since the VA examination in 
February 2000.  Therefore, a current VA examination of this 
disability is also in order.  

In regard to the veteran's bilateral varicose, it is noted 
that the veteran was last afforded a VA examination for this 
disorder in November 2000.  At that time, evaluation revealed 
faint pulses in the lower extremities as well as trace edema 
in the left extremity with none on the right.  During his 
March 2003 hearing the veteran said that his varicose vein 
disabilities were getting worse, especially in regard to the 
left leg.  He also reported increasing problems with swelling 
in the legs and also testified that this problem was 
restricting his ability to walk.  .  This testimony suggests 
that the veteran's bilateral varicose vein disability has 
increased in severity since the VA examination in November 
2000.  Therefore, the Board believes that a current VA 
examination of this disability is also in order.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following actions: 

1.  The RO should send the appellant and 
his representative a VCAA notice letter 
in regard to his claims on appeal in 
accordance with his requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
his low back disability and pes planus. 
Send the claims folder to the examiner 
for review. The examiner should state in 
the examination report that the claims 
folder was reviewed.

In regard to the veteran's pes planus, 
the examiner should ascertain whether 
this disability is mild, moderate, or 
pronounced.  The examiner should 
specifically comment on whether the 
weight bearing lines are over or medial 
to the great toes and also comment on the 
presence or absence of inward 
displacement, bowing, and spasms of the 
tendo Achilles tendons; pain on 
manipulation and use of the feet; marked 
deformity (pronation, abduction, etc); as 
well as swelling; characteristic 
callosities; and tenderness of the 
plantar surfaces.   

In regard to the veteran's low back 
disability, the examiner should report 
the veteran's range of lumbar spine 
motion.  The examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner should report 
the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced. 
The examiner should also report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest 
since 1995, and, if so, the frequency and 
duration of such periods should be 
estimated. The examiner should note the 
presence of muscle spasm

Finally, the examiner should report 
whether the intervertebral disc disease 
causes any neurologic disability. The 
examiner should note any paralysis, 
partial paralysis, neuralgia or neuritis, 
and express an opinion as to the severity 
of such symptoms in terms of being 
slight, moderate, moderately severe, or 
severe.  

3.  The veteran should also be afforded a 
VA examination to determine the severity 
of his bilateral varicose veins.  Send 
the claims folder to the examiner for 
review.  The examiner should state in the 
examination report that the claims folder 
was reviewed.  The examiner should 
specifically comment on the severity of 
the veteran's reported leg pain and edema 
in the leg and state whether the latter 
is persistent or intermittent, as well as 
whether it is relieved with elevation.  
The presence or absence of stasis 
pigmentation or eczema should be noted, 
as well as whether there is persistent or 
intermittent ulceration of the legs.  

4.  Then the RO should again adjudicate 
the current claims, taking into account 
the new criteria for rating back 
disabilities.  If the benefits sought on 
appeal are not granted, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that includes the 
new criteria for rating back 
disabilities, and afford them a 
sufficient time to respond.  The case 
should then be returned to this Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




